Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
This Office action is based on response filed on 12/27/2021.   Independent claims 1, independent claim 9 and independent claim 18 have been amended.  Claim 5 and claim 17 have been also amended.  Claims 4, 16 and 19 have been canceled.  Claims 21-23 have been added.  
Claim 1, claim 9 and claim 18 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection for claims 1, 7-9, 11-15, 18 and claim 19 has been withdrawn.
Based on amended claims 1, claim 9 and claim 18 and applicant’s arguments, the 103 rejection has been withdrawn for claims 1-3, 5-15, 17-18 and 20-23.  Claims 1-3, 5-15, 17-18 and 20-23 are allowable subject matter.
Reasons For Allowance

The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“dividing, by a processor, a test script into a plurality of tests, the tests having a sequential order within the test script;

identifying, by the processor, a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully executable, each test appearing in only one unique path of the maximally parallel subset; and 
causing, by the processor, execution of the tests of the test scripts on a plurality of testing devices according to the maximally parallel subset of the unique paths.”
More specifically for independent claim 9, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“causing sequential execution of a plurality of test commands of a test script, the test commands sequentially ordered within the test script; 
monitoring a parameter as the test commands are sequentially executed; [[and]] 
dividing the test commands over a plurality of tests of the test script in correspondence with changes in the parameter greater than a threshold; 
generating an analysis tree of the tests, each of a plurality of unique paths through the analysis tree including a subset of the tests as sequentially ordered within the test script; and 
identifying a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully executable, each test appearing in only one unique path of the maximally parallel subset; and 
causing execution of the tests of the test scripts on testing devices according to the maximally parallel subset of the unique paths.”
More specifically for independent claim 18, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“a testing manager device to, for each unique path of a maximally parallel subset of unique paths that cover all tests into which a test script has been divided: 
attempt execution of the tests covered by the unique path on the testing devices of the different testing device types; 
mark, as an impermissible testing device type for the unique path, each testing device type of the testing devices on which the execution of any test covered by the unique path failed; and 
assign the tests covered by the unique path to the testing devices other than the testing devices of any impermissible testing device type for the unique path, 
wherein the testing manager device is further to concurrently cause the execution of the tests covered by each unique path of the maximally parallel subset of the unique paths on the testing devices to which the tests have been assigned.”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, claim 9 and 18.  The dependent claims 2-3, 5-8, 10-15, 17 and 20-23 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199